DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on January 11, 2022. Claims 1-3, 6, 9-11, 13, 16-17, and 19 are amended. Claims 21-23 are newly added. Examiner withdraws 35 USC 112 first paragraph as necessary corrections were made to the claims. 
Claims 1-23 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 01/11/2022 regarding 35 USC 103(a) type rejections for claims 1-23 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan N. Strauss (Registration No. 68,392) on May 6, 2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) One or more non-transitory computer-readable storage media (NTCRSM) comprising instructions for message send time predictions, wherein execution of the instructions is to cause a computing system to:
generate a two-layer non-negative matrix factorization ML model machine learning (ML) model for message send time optimization, and wherein generation of the ML model includes:
generate a user-message matrix (UMM) including determine K number of dimensional factors for individual users of a service provider platform and corresponding ones of a plurality of previously sent messages, wherein the K number of dimensional factors is a configured number or the K number of dimensional factors is based on a current or previous computing resource consumption,
generate a message-send time matrix (MSM) including determine P number of dimensional factors for the plurality of previously sent messages and time intervals between previous message send times and previous message interaction times for the corresponding ones of the plurality of previously sent messages, wherein the P number of dimensional factors is a configured number or the P number of dimensional factors based on the current or previous computing resource consumption, wherein a value of K is same as a value of P, or the value of K is different than the value of P,

decompose the UMM into a user factor matrix (UFM) and a first message factor matrix (MF1), 
decompose the MSM into a second message factor matrix (MF2) and a sent time factor matrix (STF), and
derive a prediction component based on the UFM, the MF1, the MF2, and the STF, wherein the prediction component includes predicted engagement rates for respective message send times for the individual users of the service provider platform, each of the predicted engagement rates for the respective message send times being based on the time intervals between the previous message send times and the previous message interaction times for the corresponding ones of the plurality of previously sent messages; 
determine a future message send time for each of the individual users based on the prediction component; and 
send individual messages to each of the individual users at the determined future message send time for each of the respective users.
Claims 2-3 (Previously Presented)
Claims 4-5 (Original) 
Claim 6 (Currently Amended) The one or more NTCRSM of claim 1, wherein, to determine the K number of dimensional factors, execution of the instructions is to cause the computing system to:
determine a configured size of the K number of dimensional factors; or
determine a size of the K number of dimensional factors based on the current or previous computational resource consumption.


Claim 7 (Currently Amended) The one or more NTCRSM of claim 1, wherein, to determineP number of dimensional factors, execution of the instructions is to cause the computing system to:

determine a configured size of the P number of dimensional factors; or
determine a size of the P number of dimensional factors based on the current or previous computational resource consumption. 
Claim 8 (Currently Amended) The one or more NTCRSM of claim 1, wherein
generate the ML model using non-negative matrix factorization
Claim 9 (Currently Amended) The one or more NTCRSM of claim 1, wherein execution of the instructions is to cause the computing system to:
decompose the UMM into the UFM including M x K elements and the MF1 including K x N elements; and
decompose the MSM into the MF2 including N x P elements and the STF including P x L elements.
Claims 10-11 (Previously Presented) 
Claim 12 (Original) The one or more NTCRSM of claim 10, wherein execution of the instructions is to cause the computing system to:
receive indications of various interactions with the individual messages by the respective users, the various interactions including opening times for corresponding ones of the individual messages; and 
update the ML model with additional time intervals, the additional time intervals being intervals between the determined future message send times and the opening times for the corresponding ones of the individual messages. 
Claim 13 (Currently Amended) An apparatus to be implemented in a cloud computing service, the apparatus comprising:
a network interface; and
a processor system communicatively coupled with the network interface, the processor system to:
generate a two-layer non-negative matrix factorization machine learning (ML) model for message send time optimization, including a user-message matrix (UMM) and a message-send time matrix (MSM) wherein, to generate the ML model using non-negative matrix factorization, the processor system is to:
generate a user-message matrix (UMM) including determine K number of dimensional factors for individual users of a service provider platform and corresponding ones of a plurality of previously sent messages, wherein the K number of dimensional factors is a configured number or the K number of dimensional factors is based on a current or a previous computing resource consumption, 
generate a message-send time matrix (MSM) including determine P number of dimensional factors for the plurality of previously sent messages and time intervals between previous message send times and previous message interaction times for the corresponding ones of the plurality of previously sent messages, wherein the P number of dimensional factors is a configured number or the P number of dimensional factors based on a current or a previous computing resource consumption, wherein a value of K is same as a value of P, or the value of K is different than the value of P,

decompose the UMM into a user factor matrix (UFM) and a first message factor matrix (MF1), 
decompose the MSM into a second message factor matrix (MF2) and a sent time factor matrix (STF), and
derive a prediction component based on the UFM, the MF1, the MF2, and the STF, wherein the prediction component includes predicted engagement rates for respective message send times for the individual users of the service provider platform, each of the predicted engagement rates for the respective message send times being based on the time intervals between the previous message send times and the previous message interaction times for the corresponding ones of the plurality of previously sent messages; 
determine a future message send time for each of the respective users based on the prediction component; and 
send individual scheduling requests to one or more Outgoing Message Managers (OMM), the individual scheduling requests to cause the one or more OMMs to schedule generating and transmission of individual messages to each of the respective users at the determined future message send time for each of the respective users. 
Claim 14 (Currently Amended) The apparatus of claim 13, wherein
generate the UMM to include M x N elements, wherein M is a number of the respective users and N is a number of sent messages in the plurality of previously sent messages, and each element in the UMM includes a value indicating an engagement with a corresponding one of the plurality of previously sent messages by a corresponding one of the respective users; and
generate the MSM to include N x L elements, wherein N is the number of sent messages in the plurality of previously sent messages and L is a number of the previous message send times, and each element in the MSM includes an engagement rate for a corresponding one of the plurality of previously sent messages at a corresponding one of the time intervals.
Claim 15 (Cancelled) 
Claim 16 (Currently Amended) The apparatus of claim 13, wherein, to generate the ML model using non-negative matrix factorization, the processor system is further to:
decompose the UMM into the UFM including M x k elements and the MF1 including K x N elements; 
decompose the MSM into the MF2 including N x p elements and the STF including P x L elements; and
perform matrix multiplication on the UFM, the MF1, the MF2, and the STF to obtain a prediction component including M x L elements, each of the M x L elements including respective predicted engagement rates for the respective message send times, and, to perform the matrix multiplication, the processor system is to:
calculate a product of the MF1 and the MF2 to obtain an inner product matrix having k x p elements; and
after calculation of the inner product matrix, calculate a product of the UFM, the inner product matrix, and the STF to obtain the prediction component. 
Claim 17 (Currently Amended) A method of predicting message send times for individual subscribers of a service provider platform, the method comprising:
generating, by a cloud computing service, a send time optimization (STO) model, wherein the STO model is two-layer non-negative matrix factorization ML model, and generating the STO model comprises:
generating, by the cloud computing service, a user-message matrix (UMM)including determine K number of dimensional factors for individual subscribers of a service provider platform and corresponding ones of a plurality of previously sent messages, wherein the K number of dimensional factors is a configured number or the K number of dimensional factors is based on a current or previous computing resource consumption,
generating a message-send time matrix (MSM) including determine P number of dimensional factors for the plurality of previously sent messages and time intervals between previous message send times and previous message interaction times for the corresponding ones of the plurality of previously sent messages, wherein the P number of dimensional factors is a configured number or the P number of dimensional factors based on the current or previous computing resource consumption, wherein a value of K is same as a value of P, or the value of K is different than the value of P,
determining, by the cloud computing service, user factors from the UMM and message factors from the MSM,
decomposing, by the cloud computing service, the UMM into a user factor matrix (UFM) and a first message factor matrix (MF1), 
decomposing, by the cloud computing service, the MSM into a second message factor matrix (MF2) and a sent time factor matrix (STF), and
deriving, by the cloud computing service, a prediction component based on the UFM, the MF1, the MF2, and the STF, wherein the prediction component includes predicted message send times for the individual subscribers to maximize engagement with respective messages, and each of the predicted message send times being based on the time intervals between the previous message send times and the previous message interaction times for the individual subscribers; 
determining, by the cloud computing service, future message send times for the individual subscribers based on the prediction component; 
scheduling, by the cloud computing service, individual messages to be sent to the individual subscribers at the determined future message send times; and
generating and sending, by the cloud computing service, the individual messages such that the individual message arrive at a time that is same as the determined future message send times or within a time interval that includes the determined future message send times.
Claim 18 (Currently Amended) The method of claim 17, wherein 
generating, by the cloud computing service, the UMM including M x N elements, wherein M is a number of the respective users and N is a number of sent messages in the plurality of previously sent messages, and each element in the UMM includes a value indicating an engagement with a corresponding one of the plurality of previously sent messages by a corresponding one of the respective users; and
generating, by the cloud computing service, the MSM including N x L elements, wherein N is the number of sent messages in the plurality of previously sent messages and L is a number of the previous message send times, and each element in the MSM includes an engagement rate for a corresponding one of the plurality of previously sent messages at a corresponding one of the time intervals.
Claim 19 (Cancelled) 
Claim 20 (Currently Amended) The method of claim 17, wherein generating the STO model further comprises:
decomposing, by the cloud computing service, the UMM into the UFM including M x k elements and the MF1 including K x N elements; 
decomposing, by the cloud computing service, the MSM into the MF2 including N x p elements and the STF including P x L elements; and
performing, by the cloud computing service, matrix multiplication on the UFM, the MF1, the MF2, and the STF to obtain a prediction matrix including M x L elements, each of the M x L elements including respective predicted engagement rates for the respective message send times, and performing the matrix multiplication comprises:
calculating a product of the MF1 and the MF2 to obtain an inner product matrix having k x p elements; and
calculating a product of the UFM, the inner product matrix, and the STF to obtain the prediction matrix.
Claim 21-23 (Cancelled) 
REASONS FOR ALLOWANCE
Claims 1-14, 16-18, and 20 are allowed.  
The prior art of record, Singh ‘476, Fusi ‘971, Borje ‘718, fail to teach or fairly suggest, the limitation of two-layer non-negative matrix factorization ML model machine learning (ML) model for message send time optimization, and wherein generation of the ML model includes: generate a user-message matrix (UMM) including determine K number of dimensional factors for individual users of a service provider platform and corresponding ones of a plurality of previously sent messages, wherein the K number of dimensional factors is a configured number or the K number of dimensional factors is based on a current or previous computing resource consumption, generate a message-send time matrix (MSM) including determine P number of dimensional factors for the plurality of previously sent messages and time intervals between previous message send times and previous message interaction times for the corresponding ones of the plurality of previously sent messages, wherein the P number of dimensional factors is a configured number or the P number of dimensional factors based on the current or previous computing resource consumption, wherein a value of K is same as a value of P, or the value of K is different than the value of P, decompose the UMM into a user factor matrix (UFM) and a first message factor matrix (MF1), decompose the MSM into a second message factor matrix (MF2) and a sent time factor matrix (STF), and derive a prediction component based on the UFM, the MF1, the MF2, and the STF, wherein the prediction component includes predicted engagement rates for respective message send times for the individual users of the service provider platform, in the specific manner and combinations recited in claims 1-14, 16-18, and 20.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of Singh ‘476, Fusi ‘971, Borje ‘718, fail to teach or fairly suggest, the limitation of two-layer non-negative matrix factorization ML model machine learning (ML) model for message send time optimization, and wherein generation of the ML model includes: generate a user-message matrix (UMM) including determine K number of dimensional factors for individual users of a service provider platform and corresponding ones of a plurality of previously sent messages, wherein the K number of dimensional factors is a configured number or the K number of dimensional factors is based on a current or previous computing resource consumption, generate a message-send time matrix (MSM) including determine P number of dimensional factors for the plurality of previously sent messages and time intervals between previous message send times and previous message interaction times for the corresponding ones of the plurality of previously sent messages, wherein the P number of dimensional factors is a configured number or the P number of dimensional factors based on the current or previous computing resource consumption, wherein a value of K is same as a value of P, or the value of K is different than the value of P, decompose the UMM into a user factor matrix (UFM) and a first message factor matrix (MF1), decompose the MSM into a second message factor matrix (MF2) and a sent time factor matrix (STF), and derive a prediction component based on the UFM, the MF1, the MF2, and the STF, wherein the prediction component includes predicted engagement rates for respective message send times for the individual users of the service provider platform, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455